Citation Nr: 1401898	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an effective date for an award of service connection for bilateral hearing loss prior to September 29, 2010.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for bilateral hearing loss with an effective date of September 29, 2010.   The Veteran testified at a Board hearing in December 2012.

The issue of whether there was clear and unmistakable error (CUE) in the September 1997 and 2006 rating decisions that denied the Veteran's claim for service connection for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it referred to the AOJ for formal adjudication.  


FINDINGS OF FACT

1.  The Veteran's claims for service connection for hearing loss were denied by the RO in September 1997 and again in August 2006.  The Veteran did not file a timely appeal of either decision, nor was new and material evidence received within one year of notice of the decisions.

2.  The Veteran submitted a request to reopen the claim for service connection for hearing loss on September 29, 2010; service connection was subsequently granted for hearing loss effective from September 29, 2010.



CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss, prior to September 29, 2010, have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim for an earlier effective date.  A November 2011 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.  

Analysis 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).

By rating action dated September 1997, the RO denied the Veteran's claim for service connection for hearing loss.  He was notified of this determination and of his right to appeal by a letter dated later that month, but a timely appeal was not received, nor was new and material evidence received within one year.  

The RO again denied service connection for hearing loss in an August 2006 rating decision.  The Veteran was again notified of this determination and of his right to appeal by a letter dated later that month, but did not file a timely appeal.  New and material evidence was also not received within one year. 

Both the September 1997 and August 2006 rating decisions became final since the Veteran did not timely appeal either determination, or submit new and material evidence within one year.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The Veteran subsequently filed another request to reopen the claim on September 29, 2010, and service connection was then granted by the RO, effective from September 29, 2010.  The Veteran asserts an earlier effective date is warranted for the award of service connection for bilateral hearing loss.  He argues the VA should have known his records were unavailable and that he served in an engineering battalion during service.  He maintains the effective date should be the date of his original claim for service connection for hearing loss.

The Board fully understands the Veteran's argument.  However, the Board is bound by law to find that the 1997 and 2006 decisions denying his claim are final decisions.  Under effective date law, if a Veteran is denied service connection and allows that denial to become final (by not filing a timey appeal or submitting new and material evidence), then if the benefit is awarded pursuant to a subsequent request by the Veteran to reopen the claim, the effective date is the date of the reopened claim, not the original claim.  The Veteran was notified in connection with the 1997 and 2006 decisions that he had one year to file an appeal if he disagreed with the decision.  However, he did not do so.  Therefore, the decisions became final, and rules of finality preclude assignment of an effective date of September 29, 2010 (the date he later filed a request to reopen which led to a grant of the benefit).  

The Board reiterates that the Veteran's assertion that the 1997 and 2006 decisions were based on clear and unmistakable error is a separate claim which may provide an avenue for assigning an earlier effective date.  This new claim has not been considered by the RO and has been referred to the RO in the introduction of this decision.  


ORDER

An effective date for an award of service connection for bilateral hearing loss, prior to September 29, 2010, is not warranted under effective date laws and regulations.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


